UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): October 25, 2015 CDEX INC. (Exact name of registrant as specified in its charter) Nevada 000-49845 52-2336836 (State or other jurisdiction of (Commission (I.R.S. Employer incorporation or organization) File Number) Identification No.) 4555 South Palo Verde, Suite 123 Tucson, Arizona (Address of principal executive offices) (Zip Code) (520) 745-5172 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective midnight, October 25, 2015, Mr. Jeffrey K Brumfield resigned from his position as Chief Executive Officer of CDEX, Inc. (the “Company”) Effective midnight, October 25, 2015, Dr. Jason B. Terrell resigned from the Company’s Board of Directors as well as from his position as the Company’s Medical Director. Effective midnight, October 25, 2015, Mr. Norman J. Dawson resigned from the company's Board of Directors. Effective 11:59PM on October 25, 2015, Mr. Stephen A. McCommon resigned from his position as Vice President and Chief Financial Officer of the Company. CDEX, Inc is ceasing all operations due to the lack of funds. Mr. Brumfield will remain in his capacity of Chairman of the Board of Directors in order to wind down the affairs of the Company, unless funding materializes, or to assign membership to the Company’s Board of Directors if a qualified individual presents themselves. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CDEX INC. Date: October 25, 2015 By: /s/ Jeffrey K. Brumfield Jeffrey K Brumfield, Chairman of the Board
